Citation Nr: 1450426	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for temporomandibular joint dysfunction (TMJ).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1962 to September 1984.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded the matter so that the Veteran could undergo a VA examination.  Per the Board's June 2014 remand instructions, the examiner was to provide an opinion as to whether the Veteran had a current diagnosis of TMJ and whether it was related to service.  Alternatively, if the examiner did not find that the Veteran had a current diagnosis of TMJ, then the Board requested that the examiner provide an opinion as to whether the Veteran had a current disability related to restriction of movement of his jaw and whether it was related to service.  

The Veteran was afforded a VA examination in August 2014 where the examiner noted the Veteran's history of a TMJ diagnosis and treatment.  Diagnostic testing revealed no degenerative or traumatic arthritis.  In a September 2014 opinion, the examiner stated, "I have reviewed the conflicting medical evidence and am providing the following opinion: Upon exam, no current symptoms were noted, therefore, even though history indicates previous diagnosis and treatment, therefore any opinion by this examiner would be purely speculative."  

The Board finds this opinion inadequate for adjudication purposes and finds that a remand is necessary.  The examiner notes that the Veteran has no current symptoms and therefore concludes that "any opinion . . . would be purely speculative."  It is unclear as to whether the Veteran has a current diagnosis and is merely asymptomatic or a disability other than TMJ that has not been specified.  Also, the examiner has not specified why his opinion would be speculative.  Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the August 2014 VA examination and September 2014 opinion are inadequate, the Veteran should be afforded another VA examination in conjunction with his claim.

Since the Board is remanding the claim for further development, the Board finds that the Veteran should be afforded another opportunity to complete a VA Form 21-4142 regarding treatment of his TMJ.  The Veteran did not respond to the RO's July 2014 letter requesting authorization for the release of private medical records.  The Board reminds the Veteran that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Arnette at Oral and Maxillofacial Surgery Facial and Cosmetic Surgery, Drs. Goheen and Savageton or any private facility where the Veteran has been assessed or treated for his TMJ.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain (b) briefly explain the efforts that the AOJ made to obtain those records, (c) describe any further action to be taken by the AOJ with respect to the claim, and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination (other than the examiner who conducted the August 2014 VA examination and provided the September 2014 opinion) and provide the Veteran with notice of the scheduled examination.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner is asked to address the following:

(a)  Opine whether the Veteran has a current diagnosis of temporomandibular joint dysfunction (TMJ).

(b)  If so, opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's TMJ is related to service.

(c)  If the Veteran does not have a current diagnosis of TMJ, opine whether the Veteran has a current disability related to restriction of movement of his jaw and whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to service.

The examiner's attention is directed to May 1981 service treatment records which reflect that the Veteran complained that his jaw popped while eating a hoagie and could not open his jaw thereafter.  The examiner's attention is also directed to a March 1993 treatment note from Oral and Maxillofacial Surgery Facial and Cosmetic Surgery which indicates treatment for TMJ.  The examiner's attention is also directed to the Veteran's testimony from the December 2013 Board hearing where he stated that he has suffered popping, clicking and pain in his jaw continuously since the May 1981 incident.  

The September 2014 VA opinion was inadequate because it did not reconcile the contradictory medical evidence which showed that the Veteran had no current symptoms but had received a diagnosis and treatment for TMJ post-service.  An adequate opinion will explain whether the Veteran has had any jaw disability, including TMJ, during the course of the appeal and if that disability is related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

A complete rationale must be provided for all opinions.

3.  Review the electronic claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



